DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 6/25/2019 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1-10 and 15-20, drawn to an anti-icing system and gas turbine, classified in F02C7/047.
B. Claims 11-14, drawn to a method for anti-icing a surface, classified in B64D15/02.
Inventions B and A are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case (2) the apparatus does can be used to heat the fluid without boiling the phase-change fluid and without condensing the phase-change fluid as required by the method, i.e. the apparatus can use the fluid to heat the surface with the phase-change fluid remaining in a liquid phase through the entirety of the process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Sasha Mandy on 8/11/2021 a provisional election was made without traverse to prosecute the invention A, claims 1-10 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of heat exchangers”, the “separate compartments of the anti-icing cavity”, and the “plurality of heat exchangers distributed in separate compartments of the anti-icing cavity” of claims 6 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “a closed anti-icing cavity adapted to be in heat exchange with of the gas turbine engine,” which is generally confusing.  Because of this recitation, the metes and bounds of the claimed invention cannot be determined.  The recitation appears to missing the component or components with which the anti-icing cavity is in a heat exchange relationship.
Claims 16-20 are rejected at least by dependency on claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkataramani (US 2008/0053100).
Regarding Claim 1, Venkataramani discloses an anti-icing system for a gas turbine engine (read Abstract) comprising: a phase-change fluid (within heat pipes 28 as discussed at para. 0029) housed in an anti-icing cavity (Fig. 1, housed within the fan cowling having inner wall 12 and outer wall 20; although the cavity is shown as open in the figured, in practice, the fan cowling is closed to create the cavity between the inner and outer walls 12 and 20), the phase-change fluid and cavity configured to be in heat exchange relationship with a surface (Fig. 1, the outer surface of element 14; read para. 0036) of the gas turbine engine to be anti-iced, and a heating circuit (Fig. 1, circuit between 24 and 26) having at least one heat exchanger 22 in the anti-icing cavity for boiling the phase-change fluid (intended use; read para. 0030), the heating circuit in fluid communication with a compressor discharge of the gas turbine engine to direct compressor bleed air to the heat exchanger 22 (read para. 0022, the rejection uses the embodiment which uses a bleed air line, i.e. a compressor discharge which directs compressor bleed air to the heat exchanger 22).
Regarding Claim 7, Venkataramani discloses wherein the anti-icing cavity (Fig. 1, between walls 20 and 12) includes a wall (the wall of 14) defining the anti-icing surface (the outer surface of 14) of the gas turbine engine.
Regarding Claim 10, Venkataramani further discloses wherein the anti-icing cavity (Fig. 1, between walls 20 and 12) is annular (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani (US 2008/0053100) in view of Lebeda (US 2018/0127108).
Regarding Claim 8, Venkataramani discloses the claimed invention as discussed above but does not explicitly disclose wherein the wall is an aluminum wall.  Venkataramani teaches the wall, i.e. the wall of 14, is essentially a wall of a fan casing/cowling (read para. 0021).
Lebeda also discloses in Figs. 1-2 a fan casing/cowling 12 of a gas turbine engine.  Lebeda teaches forming the fan casing/cowling walls of aluminum (read para. 0032).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Venkataramani so that the wall is an aluminum wall given the art-recognized suitability of aluminum material used to form gas turbine engine fan cases/cowlings as recognized by Lebeda.
Regarding Claim 9, Venkataramani in view Lebeda teaches the claimed invention as discussed above.  Venkataramani further discloses wherein the wall, i.e. the wall of 14, is a splitter (element 14 splits incoming air).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination to teach the following in combination with the other claim limitations:
Regarding Claim 2, “a pressure- regulating bladder in the anti-icing cavity, the pressure-regulating bladder being inflatable for regulating a boiling temperature of the phase-change fluid in the anti-icing cavity.”
Regarding Claim 3, “wherein the at least one heat exchanger is a coil in which the compressor bleed air circulates.”  Within Venkataramani, the heat exchanger 22 is a is a coil in which compressor bleed air circulates was not found within the art.
Regarding Claim 6, “wherein the at least one heat exchanger includes a plurality of the heat exchangers, the plurality of heat exchangers being distributed in separate compartments of the anti-icing cavity.”
Regarding Claim 15, “a heating circuit having at least one heat exchanger in a liquid pool of the phase-change fluid in the anti-icing cavity for boiling the phase-change fluid.”  Within Venkataramani, considered the closest prior art, the heat exchanger 22 is a housing into which the heating fluid flows over and heat pipes 28 and modification to have the heat exchanger in a liquid pool of the phase-change fluid would require placing the heat exchanger within the heat pipes where the phase-change fluid is located.  Modifying the system to include a heat exchanger located within a heat pipe would appear to be unreasonably complicated as it would require a plurality of distinct heat exchangers in each of the heat pipes 28, with each heat exchanger also necessarily having its own inlet and outlet.
It is noted that Menheere (US 2018/0229850), Mackin (US 2016/0311542), and Brand (US 2009/0120099) teach closely related prior art that might be used to reject several of the claims except that all of the claims require the heating circuit be in fluid communication with a compressor discharge of the gas turbine engine to direct compressor bleed air to the heat exchanger.  Menheere (paras. 0002 and 0023-0024), Mackin (paras. 0003 and 0038), and Brand (paras 0003 and 0024) each teach against 
Claims 4-5 and 16-20 are allowable at least by dependency on one of the claims discussed above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R.D.F/	/GERALD L SUNG/                                                                                      Primary Examiner, Art Unit 3741                                                                                                                  Examiner, Art Unit 3741